Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 1 of 32 PageID #: 1795



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND
   ____________________________________
                                        )
   AMERICAN TRUCKING ASSOCIATIONS,      )
   INC.; CUMBERLAND FARMS, INC.;        )
   M&M TRANSPORT SERVICES, INC.; and    )
   NEW ENGLAND MOTOR FREIGHT, INC.,     )
                                        )
        Plaintiffs,                     )
                                        )
             v.                         )   C.A. No. 18-378-WES
                                        )
   PETER ALVITI, JR., in his official )
   capacity as Director of the Rhode    )
   Island Department of Transportation;)
   and RHODE ISLAND TURNPIKE AND        )
   BRIDGE AUTHORITY,                    )
                                        )
        Defendants.                     )
   ____________________________________)


                               OPINION AND ORDER

   WILLIAM E. SMITH, District Judge.

        Before the Court are Motions to Quash Subpoenas Duces Tecum

   and Subpoenas for Deposition Testimony, ECF Nos. 85, 87, and 89,

   filed by three non-parties, Governor Gina M. Raimondo, Speaker

   Nicholas Mattiello, and Representative Stephen R. Ucci, as well as

   Defendants’ Motion to Quash Subpoena Duces Tecum and Subpoena for

   Deposition Testimony from CDM Smith, Inc., ECF No. 120.            For the

   reasons explained herein, the Motions are DENIED.
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 2 of 32 PageID #: 1796



   I.    Background 1

         In 2016, the Rhode Island General Assembly passed “The Rhode

   Island Bridge Replacement, Reconstruction, and Maintenance Fund

   Act of 2016”, R.I. Gen. Laws § 42-13.1-1 et seq. (“RhodeWorks”).

   This statutory scheme permits tolling of certain “large commercial

   trucks only,” limiting the daily maximum toll charge per individual

   truck to forty dollars ($40.00) and the maximum toll for a single

   “border-to-border through trip on Route 95” to twenty dollars

   ($20.00).     R.I. Gen. Laws § 42-13.1-4(c)-(d).          Additionally, an

   individual truck is subject to only one toll “per toll facility,

   per   day   in    each   direction,   or    an   equivalent   frequency   use

   program[.]”       Id. § 42-13.1-4(b).

         Shortly after tolling under RhodeWorks began in June 2018,

   Plaintiffs, various trucking and transport companies, brought suit

   alleging that RhodeWorks violates the Commerce Clause of the United

   States Constitution because it discriminates against interstate

   commerce and out-of-state truckers in both intent and effect; the

   tolls do not reflect a fair approximation of the use of the tolled

   facility; and the tolls are excessive in relation to the benefits

   conferred.       Compl. ¶¶ 1, 3-10, ECF No. 1.      Plaintiffs’ allegation

   of discriminatory intent relied in part on a study commissioned by




         1The facts and procedural history of this case are covered
   in greater detail in the Court’s September 10, 2020 Memorandum and
   Order, ECF No. 105.
                                           2
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 3 of 32 PageID #: 1797



   the   Rhode     Island      Department    of   Transportation          (“RIDOT”)   and

   completed by CDM Smith, Inc. (“CDM Smith”) prior to the enactment

   of RhodeWorks:

          [The study] found that, absent the toll caps for
          multiple trips in Rhode Island, trucks with Rhode
          Island-issued license plates would pay approximately
          45% of the RhodeWorks tolls, while trucks with out-of-
          state license plates would pay approximately 55%. But
          “after adjusting for the multi-trip discounts, about 60
          percent of truck tolls would be charged to out of state
          trucks, while about 40 percent would be [charged to]
          Rhode Island [trucks].”

   Compl. ¶ 85 (quoting CDM Smith, Truck Traffic Count Summary Report

   1-4 (Oct. 2015)). Plaintiffs also pointed to statements attributed

   to the Governor, Speaker, and Representative prior to the passage

   of RhodeWorks.         For example, Governor Raimondo reportedly said,

   “The reason I prefer the tolling proposal is because the majority

   of    the   burden     is   on    out-of-state       truckers    and    out-of-state

   companies who are using — and I would say abusing — our roads.”

   Compl. ¶ 80 (quoting Patrick Anderson & Katherine Gregg, Raimondo:

   Plan shifts burden off R.I., Providence Journal (Oct. 29, 2015)).

   Likewise, Speaker Mattiello is quoted as stating that “a lot of

   the    burden    for     the     repair   of   our    bridges,    overpasses       and

   infrastructure is passed on to out-of-state truckers” and that

   “[a] lot of the cost gets shifted to out-of-state truckers[.]”

   Compl. ¶ 80 (quoting Mary MacDonald, Improved business climate

   positions R.I. for growth, Providence Business News (Dec. 23,

   2015)).     A similar statement is attributed to Representative Ucci:

                                              3
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 4 of 32 PageID #: 1798



   “The tolling relies on 60 percent revenue from out of state trucks

   who would have never paid to come through this state.”                         Compl.

   ¶ 87    (quoting   Patrick     Anderson,       R.I.   House     passes    Raimondo’s

   truck-toll plan, The Providence Journal (Feb. 11, 2016)).

          In the first go-around, the Court dismissed the case for lack

   of     jurisdiction,     but    the     case     returned       after     Plaintiffs

   successfully appealed to the United States Court of Appeals for

   the First Circuit.       See Mandate, ECF No. 37; Mar. 19, 2019 Opinion

   and Order, ECF No. 33.         The Court subsequently denied Defendants’

   Motion for Judgment on the Pleadings, as well as Plaintiffs’ Motion

   for a Preliminary Injunction.            See July 20, 2020 Order, ECF No.

   72; Sept. 10, 2020 Mem. and Order, ECF No. 105.

          In July 2020, Plaintiffs issued subpoenas seeking deposition

   testimony      from     Governor      Raimondo,       Speaker     Mattiello,       and

   Representative Ucci, as well as subpoenas duces tecum seeking

   (a) documents      or   communications       regarding    efforts        to   mitigate

   economic impact on Rhode Island citizens; (b) documents regarding

   the expected or actual impact of the toll caps on in-state vs.

   out-of-state truckers; (c) documents regarding the expected or

   actual impact of tolling only certain classes of trucks on in-

   state    vs.   out-of-state     truckers;       (d) documents      regarding       the

   potential impact on interstate commerce; (e) documents regarding

   alternative methods for raising funds; (f) drafts of RhodeWorks

   and related, failed bills, including mark-ups, comments, red-

                                            4
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 5 of 32 PageID #: 1799



   lines, revisions, etc.; (g) communications between the Governor

   and legislators regarding RhodeWorks or other methods of raising

   funds; and (h) documents regarding the public statements made by

   the movants and others.       See Governor Raimondo’s Mot. to Quash

   (“Gov.’s Mot.”), Ex. B, ECF No. 85; Speaker Mattiello’s Mot. to

   Quash (“Spkr.’s Mot.”), Ex. B, ECF No. 87; Representative Ucci’s

   Mot. to Quash (“Rep.’s Mot.”), Ex. B, ECF No. 89; ECF Nos. 75, 76,

   77, 78, 80, 81. 2 The three non-parties, represented by Defendants’

   counsel, each filed a Motion to Quash the subpoenas.             Following

   extensive briefing, the Court held a hearing on September 25, 2020.

        Shortly before the hearing, Plaintiffs issued subpoenas to

   CDM Smith seeking deposition testimony and documents regarding the

   contractual relationship between the Rhode Island Department of

   Transportation (“RIDOT”) and CDM Smith, the data and analysis

   collected and produced by CDM Smith, and communications with CDM

   Smith.   See CDM Smith Mot. to Quash (“CDM Mot.”), Exs. A, B, ECF

   No. 120.     While the three initial Motions to Quash were under

   advisement, Defendants filed a Motion to Quash the CDM Smith

   subpoenas “[f]or the same reasons articulated” in the motions of

   the Governor, Speaker, and Representative.        CDM Mot. 6.    The Court

   now addresses the four Motions to Quash.




        2 For the sake of brevity, the minor differences between the
   three subpoenas duces tecum are not explained here.
                                        5
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 6 of 32 PageID #: 1800



   II.   Discussion

         A party may serve a subpoena to obtain documents or deposition

   testimony.    See Fed. R. Civ. P. 45(a)(1).       Upon the timely motion

   of the recipient of a subpoena, the Court must quash any subpoena

   that “requires disclosure of privileged or other protected matter”

   or that “subjects a person to undue burden.”             Fed. R. Civ. P.

   45(d)(3)(A). 3

         The Governor, Speaker, and Representative argue that their

   subpoenas should be quashed based on legislative privilege and

   undue burden.      See Gov.’s Mot. 3, 38-39; Spkr.’s Mot. 3, 32-33;

   Rep.’s Mot. 3, 32-33.     Additionally, the Governor argues that she

   is protected by the deliberative process privilege.            See Gov.’s

   Mot. 5-8.    Lastly, Defendants contend that the CDM Smith subpoenas

   should be quashed based on legislative privilege and deliberative

   process privilege.      See CDM Mot. 5.     For the following reasons,

   the Court concludes that the interests at play require breaching




         3 A subpoena recipient asserting a privilege “must[]
   (i) expressly make the claim; and (ii) describe the nature of the
   withheld documents . . . in a manner that . . . will enable the
   parties to assess the claim.” Fed. R. Civ. P. 45(e)(2)(A). Here,
   the State argues that any responsive documents would be covered by
   privilege. The State therefore does not provide any description
   of relevant documents in its possession; nor does it even state
   whether any such documents exist.     As discussed, infra Section
   II(A)(2)(a), the Court agrees that any responsive documents would
   fall within the ambit of the asserted privileges, so a privilege
   log is unnecessary.
                                        6
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 7 of 32 PageID #: 1801



   the privileges, and that compliance with the subpoenas would not

   be unduly burdensome.

        A.    Legislative Privilege

        Federal legislative privilege for state legislators derives

   from the Speech and Debate Clause of the U.S. Constitution, which

   provides absolute immunity in civil and criminal cases for members

   of Congress.    Nat’l Ass’n of Soc. Workers v. Harwood, 69 F.3d 622,

   630 (1st Cir. 1995). 4      This immunity protects legislators from

   liability for “speech and debate [in the halls of Congress,]

   voting, . . . circulation of information to other legislators,

   . . . participation in the work of legislative committees, . . .

   and a host of kindred activities.”        Id. (citations omitted).       To

   safeguard this absolute immunity, the clause also entails absolute

   evidentiary and testimonial privileges.        See In re Grand Jury, 821

   F.2d 946, 953 (3d Cir. 1987).

        By its terms, the Speech and Debate Clause does not apply to

   state legislators.      See U.S. Const. art. I, § 6, cl. 1.             The

   Supreme Court, however, has determined that the basic protections

   embodied in the Clause, which have “taproots in the Parliamentary

   struggles of the Sixteenth and Seventeenth Centuries,” are part of




        4  Because Plaintiffs’ claims are based on federal law,
   privilege protections contained within state law are inapposite.
   See In re Admin. Subpoena Blue Cross Blue Shield of Massachusetts,
   Inc., 400 F. Supp. 2d 386, 389 (D. Mass. 2005) (citing Fed. R.
   Evid. 501).
                                        7
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 8 of 32 PageID #: 1802



   federal common law.      Tenney v. Brandhove, 341 U.S. 367, 372–75

   (1951).     In civil cases – but not criminal cases – this immunity

   is absolute.     See Acevedo-Cordero v. Cordero-Santiago, 958 F.2d

   20, 22 (1st Cir. 1992).         Here, the movants were not named as

   defendants, so the question is not one of immunity; rather, at

   issue is immunity’s close cousin, privilege.

         The   Supreme   Court   first    addressed   the     topic   of   state

   legislative privilege in United States v. Gillock, 445 U.S. 360

   (1980).     There, a state legislator had been charged with crimes

   based on non-legislative activities, so immunity was not relevant.

   Id. at 362.     But the government sought to introduce evidence of

   his   legislative     activities,     squarely   raising    the    issue    of

   privilege.    Id.   Examining the two underpinnings of the Speech and

   Debate Clause, the Court determined that the first rationale –

   separation of powers – was inapplicable because of the federal

   government’s supremacy over the states.          See id. at 369-71.        The

   Court concluded, however, that the second rationale – avoiding

   interference with the legislative process – did apply.             See id. at

   371-73.     The Court thus held that a state legislative privilege

   exists, at least in some circumstances, but that “where important

   federal interests are at stake, as in the enforcement of federal

   criminal statutes, comity yields.”        Id. at 373.




                                         8
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 9 of 32 PageID #: 1803



               1.    Absolute vs. Qualified

        Since Gillock, the Supreme Court has offered scant guidance

   as to the contours of the state legislative privilege.                     See

   Corporacion Insular de Seguros v. Garcia, 709 F. Supp. 288, 294

   (D.P.R. 1989) (citing Hutchinson v. Proxmire, 443 U.S. 111, 124

   (1979)).    Lower courts have generally followed one of two paths.

   The first, advocated here by the State, maintains that, apart from

   certain discrete categories of cases, legislative privilege is

   absolute.     See Gov.’s Mot. 13.           The second path, endorsed by

   Plaintiffs, interprets Gillock and related cases to signify that

   state legislative privilege is inherently qualified and requires

   a case-specific balancing of interests.            See Pls.’ Opp’n 3-9, ECF

   No. 103.    For the following reasons, the Court concludes that a

   qualified privilege finds better support in the case law.

        Legislative immunity for federal legislators, along with the

   corresponding privilege protection, is absolute.             See In re Grand

   Jury, 821 F.2d at 953.       As for its state counterpart, the Supreme

   Court has stated that state legislative immunity “is similar in

   origin and rationale to that accorded Congressmen under the Speech

   or Debate Clause.”     Supreme Court of Virginia v. Consumers Union

   of U. S., Inc., 446 U.S. 719, 732 (1980); see Harwood, 69 F.3d at

   629 (state legislative immunity is “essentially coterminous” with

   absolute    immunity   for   members       of   Congress).      Because   state

   legislative      immunity    bears     close      resemblance     to   federal

                                          9
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 10 of 32 PageID #: 1804



   legislative immunity, and because privilege derives from immunity,

   some courts reason that state legislative privilege must also be

   absolute, at least in most types of cases.        See Greater Birmingham

   Ministries v. Merrill, No. 2:15-cv-02193-LSC, slip op. at 16 (N.D.

   Ala. Mar. 13, 2017). 5

         But this line of reasoning can only be stretched so far.

   Lacking the constitutional backing of the Speech and Debate Clause,

   the common law privilege for state legislators is undeniably weaker

   than that given to federal lawmakers.             See United States v.

   DiCarlo, 565 F.2d 802, 806 n.5 (1st Cir. 1977) (state legislative

   privilege is not “on a full parity with that of Congress”);

   Corporacion Insular de Seguros, 709 F. Supp. at 294 (citations

   omitted) (Gillock “signifies a retreat from the original concern

   for       the    independence     of    state    legislators     expressed

   in Tenney[], and reinforces the conservative stance of the Court

   regarding       privileges   in   general.”).      Courts   adopting    the

   absolutist approach must somehow account for the fact that state

   legislative privilege, unlike federal privilege, yields “where


         5See also Clayland Farm Enterprises, LLC v. Talbot Cty.,
   Maryland, No. CV GLR-14-03412, 2018 WL 4700191, at *2 (D. Md. Oct.
   1, 2018); Pulte Home Corp. v. Montgomery Cty., Maryland, No. GJH-
   14-3955, 2017 WL 2361167, at *3 (D. Md. May 31, 2017); Lee v.
   Virginia State Bd. of Elections, No. 3:15CV357 (HEH-RCY), 2015 WL
   9461505, at *6 n.9 (E.D. Va. Dec. 23, 2015); Miles–Un–Ltd., Inc.
   v. Town of New Shoreham, R.I., 917 F. Supp. 91, 98 (D.N.H. 1996);
   2BD Associates Ltd. Partnership v. County Com’rs for Queen Anne’s
   County, 896 F. Supp. 528, 531 (D. Md. 1995); Small v. Hunt, 152
   F.R.D. 509, 512–13 (E.D.N.C. 1994).
                                          10
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 11 of 32 PageID #: 1805



   important federal interests are at stake.”              Gillock, 445 U.S. at

   373.

          Two    categories   of    cases    are   commonly   exempted   from    a

   purportedly absolute privilege.           First, state legislators charged

   with crimes are given no privilege, absolute or otherwise.                  See

   Corporacion Insular de Seguros, 709 F. Supp. at 294 (citing In re

   Grand Jury, 821 F.2d 946).          In addition, it is widely accepted

   that the shield of privilege can sometimes be pierced in cases

   involving voter redistricting.            See, e.g., Marylanders for Fair

   Representation, Inc. v. Schaefer, 144 F.R.D. 292, 304 (D. Md.

   1992).       Courts adopting an absolutist approach have reasoned that

   such cases represent the only exceptions to absolute privilege

   because they are the only circumstances in which the political

   process is insufficient to rectify legislative malfeasance.                 See

   Pulte Home Corp. v. Montgomery Cty., Maryland, No. GJH-14-3955,

   2017 WL 2361167, at *6 n.11 (D. Md. May 31, 2017).              In all other

   cases, these courts have concluded, the privilege is absolute, and

   no inquiry can be made.         See id.

          In this vein, the State relies heavily on two cases, one from

   this Court and one from the District of New Hampshire.             See Gov.’s

   Mot. 16-18.       Neither is convincing.        The first case is largely

   inapposite       because   it   dealt     exclusively    with   questions    of

   immunity, not privilege.        See Healey v. Bendick, 628 F. Supp. 681,

   697-99 (D.R.I. 1986).

                                            11
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 12 of 32 PageID #: 1806



         The second case, Miles-Un-Ltd., Inc. v. Town of New Shoreham,

   R.I., 917 F. Supp. 91 (D.N.H. 1996), dealt with privilege, but the

   court’s    discussion       inexplicably          focused    on    the    question      of

   immunity.      See    id.    at    98.         The   court   identified      a   tightly

   circumscribed range of legislative actions for which legislative

   immunity can be breached:               those taken “in bad faith, because of

   corruption, or primarily in furtherance of personal instead of

   public interests.”          Id. at 100 (emphasis in original) (quoting

   Haskell v. Washington Tp., 864 F.2d 1266, 1278 (6th Cir. 1988)

   (discussing immunity, not privilege)). To make relevant this broad

   definition of immunity – in a decision about privilege – the court

   had to treat immunity and privilege as equivalent.                       See Miles-Un-

   Ltd., 917 F. Supp. at 98 (“rationale for affording state, regional,

   and local legislators a testimonial privilege is as compelling as

   the rationale for providing immunity from civil liability.”).

         But this equivalence is false.                 “The Supreme Court has . . .

   rejected    the    notion        that    the    common    law     immunity   of    state

   legislators       gives   rise     to    a     general    evidentiary      privilege.”

   McDonough    v.    City     of    Portland,       No.    2:15-CV-153-JDL,        2015   WL

   12683663, at *2 (D. Me. Dec. 31, 2015) (citation omitted).                              See

   Favors v. Cuomo, 285 F.R.D. 187, 209 (E.D.N.Y. 2012); Rodriguez v.

   Pataki, 280 F. Supp. 2d 89, 95–96 (S.D.N.Y. 2003), aff’d, 293 F.




                                                12
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 13 of 32 PageID #: 1807



   Supp. 2d 302 (S.D.N.Y. 2003).         Thus, the reasoning in Miles-Un-

   Ltd. is unconvincing. 6

         Moreover,     the   quasi-absolutist    approach       has    undeniable

   weaknesses.    First, it is rather strange to say the privilege is

   absolute except for situations where federal interests control.

   By definition, that is a qualified privilege.           Second, the quasi-

   absolutist approach purports to draw a bright line circumscribing

   cases which entail a qualified privilege, but no such rule is

   delineated in Supreme Court or First Circuit precedent.                Rather,

   the guiding principle is that “the public . . . has a right to

   every man’s evidence.”      Trammel v. United States, 445 U.S. 40, 50

   (1980) (quotations and citation omitted).        Thus, the Supreme Court

   has warned that testimonial and evidentiary privileges should

   apply “only to the very limited extent that permitting a refusal

   to   testify   or   excluding   relevant   evidence    has   a     public   good

   transcending the normally predominant principle of utilizing all

   rational means for ascertaining truth.”               Id. (quotations and


         6The State argues that Miles-Un-Ltd. is particularly on point
   because it involves the dormant Commerce Clause. See Gov.’s Mot.
   16-18.   However, as Plaintiffs point out, the opinion does not
   make clear whether the testimony was sought to support the dormant
   Commerce Clause or another cause of action. See Pls.’ Opp’n. 8,
   ECF No. 103 (citing Miles-Un-Ltd., 917 F. Supp. at 101).
   Additionally, the court noted that while “[m]ere speculation [of]
   improper motives” will not suffice, immunity can be breached where
   “infringement of the immunity rises to a level of public need,”
   suggesting a qualified immunity (and therefore privilege) in
   approach, if not by name.      Miles-Un-Ltd., 917 F. Supp. at 100
   (citations omitted).
                                        13
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 14 of 32 PageID #: 1808



   citation omitted).         To this end, the Federal Rules of Civil

   Procedure    were    designed    to   “provide   the   courts    with    .   .   .

   flexibility in developing rules of privilege on a case-by-case

   basis.”     Gillock, 445 U.S. at 367; see also United States v.

   Pineda-Mateo, 905 F.3d 13, 21 (1st Cir. 2018) (quotations and

   citation omitted) (“privilege should only apply in a particular

   case if it promotes sufficiently important interests”).                A blanket

   rule in favor of privilege would contravene the preference for a

   case-by-case development.

         Heeding these warnings, most courts to address the issue have

   determined that the privilege is qualified in all cases, requiring

   a   “balancing      of   the   legitimate   interests    on     both    sides.” 7


         7See, e.g., Jefferson Cmty. Health Care Centers, Inc. v.
   Jefferson Par. Gov’t, 849 F.3d 615, 624 (5th Cir. 2017) (citation
   and quotation omitted) (“While the common-law legislative immunity
   for state legislators is absolute, the legislative privilege for
   state lawmakers is, at best, one which is qualified.”); In re Grand
   Jury, 821 F.2d 946, 957 (3d Cir. 1987); Plain Local Sch. Dist. Bd.
   of Educ. v. DeWine, No. 2:19-CV-5086, 2020 WL 4679015, at *3 n.6
   (S.D. Ohio June 2, 2020); Michigan State A. Philip Randolph Inst.
   v. Johnson, No. 16-CV-11844, 2018 WL 1465767, at *4 (E.D. Mich.
   Jan. 4, 2018); Citizens Union of City of New York v. Attorney Gen.
   of New York, 269 F. Supp. 3d 124, 154-55 (S.D.N.Y. 2017); N.
   Carolina State Conference of the NAACP v. McCrory, No. 1:13CV658,
   2014 WL 12526799, at *2 (M.D.N.C. Nov. 20, 2014); Perez v. Perry,
   No. SA-11–CA–360, 2014 WL 106927, at *2 (W.D. Tex. Jan. 8, 2014);
   Favors v. Cuomo, 285 F.R.D. 187, 211 (E.D.N.Y. 2012); Florida v.
   United States, 886 F. Supp. 2d 1301, 1303–04 (N.D. Fla. 2012)
   (“legislator’s privilege is qualified, not absolute”); Texas v.
   Holder, No. CV12128DSTRMCRLW, 2012 WL 13070060, at *1 (D.D.C. June
   5, 2012); Doe v. Nebraska, 788 F. Supp. 2d 975, 985 (D. Neb. 2011);
   Hobart v. City of Stafford, 784 F. Supp. 2d 732, 764–65 (S.D. Tex.
   2011); Comm. for a Fair & Balanced Map v. Ill. State Bd. of
   Elections, No. 11 C 5065, 2011 WL 4837508, at *7 (N.D. Ill., Oct.
                                          14
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 15 of 32 PageID #: 1809



   McDonough, No. 2:15-CV-153-JDL, 2015 WL 12683663, at *2 (citation

   omitted). Contrary to the assertions of the State, these inquiries

   are   regularly           conducted   in    cases       not     involving     criminal

   prosecutions or voter redistricting.                   See Plain Local Sch. Dist.

   Bd. of Educ. v. DeWine, No. 2:19-CV-5086, 2020 WL 4679015, at *3

   n.6 (S.D. Ohio June 2, 2020) (“courts have routinely found the

   privilege      to    be    a   qualified    one    —    regardless   of      the   claim

   brought”); see, e.g., Citizens Union of City of New York v.

   Attorney Gen. of New York, 269 F. Supp. 3d 124, 139 (S.D.N.Y. 2017)

   (challenging statute on First Amendment grounds).                    Furthermore, a

   qualified privilege does not equal a feeble one; rather, courts

   adhere to the warning that the privilege may be breached only in

   “extraordinary instances . . . .”                 Rodriguez, 280 F. Supp. 2d at

   95–96 (quoting Village of Arlington Heights v. Metro. Hous. Dev.

   Corp., 429 U.S. 252, 268 (1977)).

         In light of the Supreme Court’s preference for case-by-case

   development of privilege law and the clear trend among lower

   courts,   it    is    evident     that     “the    cases      applying   a   qualified




   12, 2011); ACORN (N.Y. Ass’n of Comty. Orgs. for Reform Now) v.
   County of Nassau, No. CV 05-2301(JFB)(WDW), 2007 WL 2815810, at *2
   (E.D.N.Y. Sept. 25, 2007); Rodriguez v. Pataki, 280 F. Supp. 2d
   89, 95–96 (S.D.N.Y.), aff’d, 293 F. Supp. 2d 302 (S.D.N.Y. 2003);
   Manzi v. DiCarlo, 982 F. Supp. 125, 129 (E.D.N.Y. 1997); Fla. Ass’n
   of Rehab. Facs. v. Fla. Dep’t of Health & Rehab. Servs., 164 F.R.D.
   257, 266-68 (N.D. Fla. 1995); Corporacion Insular de Seguros, 709
   F. Supp. at 294.


                                              15
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 16 of 32 PageID #: 1810



   privilege represent the better, and controlling, legal rule.”                  Kay

   v. City of Rancho Palos Verdes, No. CV 02-03922 MMM RZ, 2003 WL

   25294710, at *12–14 (C.D. Cal. Oct. 10, 2003).

                  2.     Applying the Qualified Privilege

          To     determine    whether   legislative    privilege    will        block

   disclosure, a court must first determine whether the documents or

   testimony at issue lie within the ambit of the privilege.                     See

   Puente Arizona v. Arpaio, 314 F.R.D. 664, 670 (D. Ariz. 2016).                  In

   other words, is the evidence legislative in nature?              If so, the

   court balances the interests at stake to determine whether an

   exception should be made to the default rule of privilege.                     See

   id. at 671-72.         Although the privilege clearly applies here, the

   relevant interests necessitate its breach.

                         a.   Legitimate Legislative Activity

          Legislative immunity and privilege apply only to conduct

   “within the sphere of legitimate legislative activity.”                 Romero-

   Barcelo v. Hernandez-Agosto, 75 F.3d 23, 28–29 (1st Cir. 1996)

   (citation and quotation marks omitted).            Despite being called a

   “legislative”         privilege,   this    protection   can   apply     to    the

   Governor.       “[I]t is the nature of the particular act rather than

   the title of the office which governs[.]”               Acevedo–Cordero, 958

   F.2d at 21.         See Bogan v. Scott-Harris, 523 U.S. 44, 55 (1998). 8


          8    Because the interests here require that the privilege give
   way,       it is unnecessary to address whether state legislative
                                             16
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 17 of 32 PageID #: 1811



          Here, Plaintiffs seek documents and testimony regarding the

   internal planning and development of the RhodeWorks legislation,

   with    the    goal        of    proving      that    the    Governor,   who   proposed

   RhodeWorks, and the Speaker and Representative, who guided its

   passage       and     sponsored         the    legislation,       had    discriminatory

   intentions.         See Gov.’s Mot. Ex. B; Spkr.’s Mot. Ex. B; Rep.’s

   Mot. Ex. B; see generally Compl.                     These pieces of evidence deal

   with quintessential legislative activities, see Citizens Union of

   New    York,    269    F.       Supp.    3d   at     160    (citations   omitted),   and

   Plaintiffs wisely do not argue that the information at issue falls

   outside of the sphere of legitimate legislative activity.                            See

   generally Pls.’ Opp’n.             Nevertheless, they contend that disclosure

   is warranted.         See id.

                         b.        Balancing Test

          Without Supreme Court guidance, lower courts have been tasked

   with determining when “important federal interests” tip the scale.

   See Gillock, 445 U.S. at 373.                 This inquiry involves “balanc[ing]

   the extent to which the production of the disputed evidence would




   privilege properly applies to documents in the possession of third
   parties such as CDM Smith.      Compare Michigan State A. Philip
   Randolph Inst., 2018 WL 1465767, at *7 (“communications between
   legislators or their staff and any third party are not protected”)
   with Bethune-Hill v. Virginia State Bd. of Elections, 114 F. Supp.
   3d 323, 338-39 (E.D. Va. 2015) (question whether privilege applies
   to communications with third parties should be “addressed within
   the qualified balancing analysis rather than with any kind of ‘per
   se’ rule”).
                                                  17
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 18 of 32 PageID #: 1812



   have a chilling effect on the [state official] against those

   factors favoring disclosure.”          McDonough, No. 2:15-CV-153-JDL,

   2015 WL 12683663, at *2 (quoting ACORN (N.Y. Ass’n of Comty. Orgs.

   for Reform Now) v. County of Nassau, No. CV 05-2301(JFB)(WDW),

   2007 WL 2815810, at *2 (E.D.N.Y. Sept. 25, 2007)).           To strike the

   proper balance, courts most often weigh the five factors from

   Rodriguez, 280 F. Supp. 2d at 89:

         (i) the relevance of the evidence sought to be protected;
         (ii) the availability of other evidence; (iii) the
         ‘seriousness’ of the litigation and the issues involved; (iv)
         the role of the government in the litigation; and (v) the
         possibility of future timidity by government employees who
         will be forced to recognize that their secrets are violable.

   Id. at 100-01 (citation and quotation omitted). 9

                          i.    Relevance

         The best evidence of legislative intent comes from the text

   of the statute.     Wine & Spirits Retailers, Inc. v. Rhode Island,

   481 F.3d 1, 13 (1st Cir. 2007);       see also John Does 1-4 v. Snyder,




         9See, e.g., Michigan State A. Philip Randolph Inst., 2018 WL
   1465767, at *5; Citizens Union of City of New York, 269 F. Supp.
   3d at 155; Nashville Student Organizing Comm. v. Hargett, 123 F.
   Supp. 3d 967, 969–70 (M.D. Tenn. 2015); Jackson Mun. Airport Auth.
   v. Bryant, No. 3:16-CV-246-CWR-FKB, 2017 WL 6520967, at *6 (S.D.
   Miss. Dec. 19, 2017); Bethune-Hill, 114 F. Supp. 3d at 337–38;
   Veasey v. Perry, No. 2:13-CV-193, 2014 WL 1340077, at *2 (S.D.
   Tex. Apr. 3, 2014); Perry, 2014 WL 106927, at *2; Favors, 285
   F.R.D. at 209–210; Page v. Viriginia State Bd. Of Elections, 15 F.
   Supp. 3d 657, 666 (E.D. Va. 2014); Comm. for a Fair & Balanced Map,
   2011 WL 4837508, at *7; ACORN (N.Y. Ass’n of Comty. Orgs. For
   Reform Now) v. County of Nassau, No. 05CV2301 (JFB) (WDW), 2009 WL
   2923435, at *2 (E.D.N.Y. Sept. 10, 2009).


                                        18
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 19 of 32 PageID #: 1813



   932 F. Supp. 2d 803, 810 (E.D. Mich. 2013) (citation omitted)

   (“[C]ourts are wary of considering the almost always cacophonous

   comments    of individual legislators in        determining    legislative

   intent.”). 10 Nonetheless, “circumstantial evidence of an allegedly

   discriminatory purpose” is relevant in dormant Commerce Clause

   cases if the party offering it “show[s] the relationship between

   the proffered evidence and the challenged statute.”            Alliance of

   Auto. Mfrs. v. Gwadosky, 430 F.3d 30, 39 (1st Cir. 2005); see

   Bacchus Imports, Ltd. v. Dias, 468 U.S. 263, 270 (1984) (citations

   omitted) (“A finding that state legislation constitutes ‘economic

   protectionism’ may be made on the basis of either discriminatory

   purpose . . . or discriminatory effect[.]”). 11       Thus, if Plaintiffs


         10Moreover, “there is some reason to question whether a
   showing of discriminatory purpose alone will invariably suffice to
   support a finding of constitutional invalidity under the dormant
   Commerce Clause.” Alliance of Auto Mfs. v. Gwadosky, 430 F.3d 30,
   36 n.3 (1st Cir. 2005) (citation omitted). This consideration,
   however, speaks more to the weight of the potential evidence than
   to its relevance.

         11As the State notes, Apel v. Murphy, 70 F.R.D. 651 (D.R.I.
   1976), arguably conflicts with this principle. See Gov.’s Mot.
   26-28. The plaintiffs, who alleged that a statute violated the
   dormant Commerce Clause case, sought discovery for the purpose of
   showing invidious intent on the part of individual legislators.
   See Apel, 70 F.R.D. at 654. This Court refused, stating that “[i]t
   serves no purpose . . . for the plaintiffs to prove that officials
   and legislators also had in mind an illegitimate reason for
   desiring the enactment of said laws.” Id. at 655. Nonetheless,
   as Plaintiffs point out, this holding is inconsistent with more
   recent Supreme Court and First Circuit precedent. See Pl. Aug.
   17, 2020 Letter Br. 2-3 n.3,4, ECF No. 95 (citing Bacchus Imports,
   468 U.S. at 270, and Alliance of Auto. Mfrs., 430 F.3d at 37).


                                        19
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 20 of 32 PageID #: 1814



   can show a sufficient link between evidence of legislative intent

   obtained through these subpoenas and the resulting RhodeWorks

   legislation – a high bar to meet - the evidence will be relevant.

         In its attempt to render irrelevant any such evidence, the

   State cites to cases in which legislative intent was held to be

   immaterial.       See United States v. O’Brien, 391 U.S. 367, 382–83

   (1968) (“the purpose of Congress . . . is not a basis for declaring

   this legislation unconstitutional” on First Amendment grounds);

   South Carolina Educ. Ass’n. v. Campbell, 883 F.2d 1251, 1259 (4th

   Cir. 1989) (holding breach of privilege to be impermissible in

   First    Amendment     inquiry,      and     distinguishing    constitutional

   inquiries    in    which   “Courts    have    expressly   deemed   [motive]   a

   substantive element”).        These cases do not control here because,

   as stated, the Supreme Court has held that intent is relevant to

   the dormant Commerce Clause.

         Of course, the mere possibility of relevance is clearly

   insufficient      to   overcome      the     state   legislative   privilege.

   Instead, the party seeking discovery must point to a “chain of

   events or objective evidence from the outset supporting invidious

   intent behind the legislative action.”               Miles-Un-Ltd., Inc., 917

   F. Supp. at 100 (citing Village of Arlington Heights, 429 U.S. at

   267–68).      Otherwise, discovery inquiries into the motives of

   individual legislators amount to “fishing expedition[s] into non-

   public information[.]”       Citizens Union of City of New York, 269 F.

                                          20
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 21 of 32 PageID #: 1815



   Supp. 3d at 141.         Here, based on the public statements of the

   individual    movants,     the   discovery         requests     are    not   fishing

   expeditions; rather, they are legitimate attempts to fully examine

   and   contextualize      what    appear      to     be     patent   statements    of

   discriminatory intent.

         Moreover,     Plaintiffs    do    not       allege    that    the   individual

   movants simply voted for or signed the RhodeWorks bill.                      Rather,

   they contend that the Governor spearheaded the drafting of the

   legislation, and that the Governor, Speaker, and Representative

   shepherded its passage with the assistance of CDM Smith’s report.

   See Compl. ¶¶ 5, 71, 80, 85, 87, 91, 93, 99.                Common sense dictates

   that the intent of such individuals has greater relevance than

   that of other legislative actors.            See Circle Import-Export Co. v.

   United States, 320 F. Supp. 1400, 1404 (Cust. Ct. 1970) (“intent

   of the drafters of the legislation is of great significance”);

   Marathon Oil Co. v. State, Dep’t of Nat. Res., 254 P.3d 1078, 1082

   (Alaska     2011)   (quotation     marks      and        citation   omitted)     (“We

   interpret statutes . . . taking into account . . . the intent of

   the drafters”); cf. Alliance of Auto. Mfrs., 430 F.3d at 39

   (citation     omitted)     (“statements       by     a     law’s      private-sector

   proponents sometimes can shed light on its purpose”); Davidson v.

   Sandstrom, 83 P.3d 648, 657 (Colo. 2004) (quotation marks and

   citation    omitted)     (“history     of    an    amendment’s        drafting . . .

   provides important insight into the electorate’s understanding of

                                           21
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 22 of 32 PageID #: 1816



   the amendment”). 12        Thus, Plaintiffs have articulated a plausible

   theory of how discriminatory intent on the part of individual

   legislative actors may have infected the legislative body at a

   greater scale.          This factor weighs strongly towards disclosure.

                               ii.      Availability of Other Evidence

         Where non-privileged evidence could easily take the place of

   privileged       evidence,       a   bid   for   discovery     is   weakened.           See

   Rodriguez, 280 F. Supp. 2d at 100-01.                Without further clues as to

   contents of potential disclosures, though, this factor is not

   particularly instructive.              Plaintiffs already have the individual

   movants’ public comments regarding their interest in placing the

   tolling burden on out-of-staters, which this Court is inclined to

   admit absent testimony from the movants.                  See July 20, 2020 Order

   8-12,      ECF    No.     72     (provisionally       dispensing         with     hearsay

   objections).       To the extent that documents and testimony would

   simply     reiterate       the       motivations     expressed      in     the    public

   statements,       these     hypothetical         pieces   of   evidence         might   be

   cumulative.        But the public statements are presented without

   context.     See Compl. ¶¶ 80, 87.               Isolated quotes in newspapers,



          These considerations apply equally to the Governor when she
         12

   acts in her legislative capacity. See, e.g., State v. Rizzo, 303
   Conn. 71, 200 (2011) (“governor’s approval of legislation may
   provide evidence of the motivations underlying that legislation”);
   Perez v. Rent-A-Ctr., Inc., 186 N.J. 188, 215 (2006) (quotation
   marks and citation omitted) (“action of the governor upon a bill
   may be considered in determining legislative intent”); State v.
   Reis, 183 Wash. 2d 197, 213 (2015) (same).
                                               22
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 23 of 32 PageID #: 1817



   presumably taken from longer statements or conversations, have

   inherently limited import.        Thus, given the lack of legislative

   history, the requested discovery could help to illuminate the

   public statements, either to the benefit or the detriment of

   Plaintiffs’ case.        See Nashville Student Organizing Comm. v.

   Hargett, 123 F. Supp. 3d 967, 971 (M.D. Tenn. 2015) (“[G]iven the

   dearth     of    available   documentary    evidence    outside    of   the

   legislative history, additional relevant information may come from

   the legislators themselves.”).

         Plaintiffs also have access to CDM Smith’s report on the

   potential impacts of the legislation.          Presumably the basis for

   some or all of the above-mentioned public statements, this report

   contains the estimates that 60 percent of the RhodeWorks burden

   would fall on out-of-staters, and that absent the toll caps, only

   55 percent would be borne by visitors to the Ocean State.               See

   Compl. ¶ 85 (citing CDM Smith, Truck Traffic Count Summary Report

   1-4 (Oct. 2015)).      Discovery may provide either helpful context or

   cumulative material.      This factor does not clearly point in either

   direction.

                           iii. Seriousness of the Litigation

         The “Commerce Clause . . . furthers strong federal interests

   in preventing economic Balkanization.”         Bacchus Imports, 468 U.S.

   at 276 (citation omitted).       The State admits as much.      See Gov.’s

   Mot. 35.        This “overwhelming federal interest” is arguably “as

                                        23
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 24 of 32 PageID #: 1818



   much a core attribute of the national government as the list of

   important state interests are attributes of state sovereignty.”

   Harper v. Pub. Serv. Comm’n of W.VA., 396 F.3d 348, 356 (4th Cir.

   2005).     Thus, the importance of the litigation provides moderate

   support for breaching the privilege. 13

                          iv.    Role of the Government

         “When the role of the legislators in the unlawful conduct is

   ‘direct,’    the   fourth    factor    weighs   in   favor   of   disclosure.”

   Citizens Union of City of New York, 269 F. Supp. 3d at 169 (citation

   omitted).      The State argues that the roles of the Governor,

   Speaker, and Representative, which it describes as simply voting

   for and signing the RhodeWorks legislation, were minimal and weigh

   in favor of applying the privilege.         See Gov.’s Mot. 36-37 (citing

   Citizens Union of New York, 269 F. Supp. 3d at 169 (“merely voting

   for a law or signing a bill does not render [an official’s] role

   ‘direct’”)).       This argument regurgitates the State’s relevance

   argument:    the   intent    of   an   individual    legislative     actor   is

   irrelevant to the intent of the legislature as a whole.              But here,


         13Admittedly, most civil cases in which state legislative
   privilege has been set aside have involved allegations of racial
   gerrymandering or race-based disenfranchisement.       See, e.g.,
   Nashville Student Organizing Comm. v. Hargett, 123 F. Supp. 3d
   967, 972 (M.D. Tenn. 2015). These allegations strike at the core
   constitutional tenet against invidious racial classifications, and
   “threaten[] to deprive . . . the electorate of the power of their
   vote to act as a check on legislators.” Citizens Union of City of
   New York, 269 F. Supp. 3d at 168.        Dormant Commerce Clause
   violations do not implicate this sort of malignancy.
                                          24
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 25 of 32 PageID #: 1819



   Plaintiffs allege that the movants played outsized roles in the

   development and passage of RhodeWorks.             See Compl. ¶¶ 5, 71, 80,

   87, 91, 93, 99.       The Court finds that their public statements

   emphasizing the burden placed on out-of-state truckers make their

   roles more “direct” than simply voting for or signing the bill.

   This factor favors Plaintiffs’ argument against privilege.

                            v.     Possibility of Future Timidity

         Any disclosure of non-public legislative materials runs the

   risk of generating legislative fear of clear communication and

   distracting officials from their duties.             See Eastland v. United

   States Servicemen’s Fund, 421 U.S. 491, 502 (1975); In re Hubbard,

   803 F.3d 1298, 1310 (11th Cir. 2015).               But see Benford v. Am.

   Broad. Companies, Inc., 98 F.R.D. 42, 46 (D. Md. 1983) (privilege

   was   “not    designed     to   encourage     confidences        by   maintaining

   secrecy[,] for the legislative process in a democracy has only a

   limited    toleration    for    secrecy”)     (quoting      In   re    Grand   Jury

   Investigation,     Etc.,      587   F.2d    589,   596-97    (3d      Cir.   1978).

   “[O]fficials seldom, if ever, announce that they are pursuing a

   course of action because of an invidious discriminatory intent

   . . . .”      Nashville Student Organizing Comm., 123 F. Supp. 3d

   at 970.      Normally cautious to avoid such statements in public,

   legislators may be assisted by the freedom to communicate candidly

   while in private.        Here, however, the movants clearly were not

   concerned with shielding their intentions from prying eyes; in

                                          25
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 26 of 32 PageID #: 1820



   fact, they publicly emphasized their desire to burden out-of-

   staters.    Thus, this factor lends only abstract support to the

   State.

                           vi.   Balancing the Factors

         In sum, three factors support Plaintiffs’ position, and one

   arguably    (but    weakly)   favors   the    State.     Most    notably,     the

   relevance of the discovery sought is potentially significant, and

   the circumstances do not indicate a significant risk of future

   timidity.    The Court therefore concludes that this is one of the

   extraordinary circumstances in which the privilege must yield, at

   least for the purposes of discovery.               Of course, determinations

   regarding trial admissibility are left for later, when the details

   of the disputed evidence will be known. 14

         B.    Deliberative Process Privilege

         The   State   next   argues   that     the   subpoenas    issued   to   the

   Governor and CDM Smith should be quashed based on the deliberative

   process privilege.      See Gov.’s Mot. 5; CDM Mot. 6.          Similar to the


         14Some courts have held that state legislative privilege
   provides no bar against discovery because “legislative privilege
   is ‘one of non-evidentiary use [of legislative acts against a
   legislator], not one of non-disclosure.’” E.E.O.C. v. Washington
   Suburban Sanitary Comm’n, 666 F. Supp. 2d 526, 532 (D. Md. 2009)
   (quoting In re Grand Jury, 821 F.2d at 958).      This approach is
   clearly in the minority. See In re Hubbard, 803 F.3d 1298, 1310
   (11th Cir. 2015) (“privilege extends to discovery requests”);
   E.E.O.C. v. Washington Suburban Sanitary Comm’n, 631 F.3d 174, 181
   (4th Cir. 2011) (same). Nonetheless, the relevant interests at
   trial differ from than those during discovery and could potentially
   yield a different outcome.
                                          26
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 27 of 32 PageID #: 1821



   legislative privilege, “[t]he deliberative process privilege rests

   on the obvious realization that officials will not communicate

   candidly among themselves if each remark is a potential item of

   discovery and front page news, and its object is to enhance the

   quality of agency decisions . . . by protecting open and frank

   discussion among those who make them within the Government.” Dep’t

   of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1,

   8–9 (2001) (citations omitted).           This privilege protects only

   executive branch officials, and therefore is inapplicable to the

   Speaker and Representative.       See N. L. R. B. v. Sears, Roebuck &

   Co., 421 U.S. 132, 150 (1975).

         “[T]o   qualify    for   the   privilege,    a    document   must   be

   (1) predecisional, that is, antecedent to the adoption of agency

   policy, and (2) deliberative, that is, actually related to the

   process by which policies are formulated.”             Texaco Puerto Rico,

   Inc. v. Dep’t of Consumer Affairs, 60 F.3d 867, 884 (1st Cir. 1995)

   (citation and quotation omitted).         The State argues convincingly

   that all information sought in these subpoenas is necessarily

   predecisional, as the entire purpose of this line of discovery is

   to ascertain the intent that led to the passage of RhodeWorks.

   See generally Gov.’s Mot. 8-13.           Any post-decisional materials

   would fall outside the scope of the discovery requests.

         The State may hit a snag, however, with the requirement that

   documents be deliberative.       A document is deliberative if it “(i)

                                        27
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 28 of 32 PageID #: 1822



   formed an essential link in a specified consultative process, (ii)

   reflect[s] the personal opinions of the writer rather than the

   policy of the agency, and (iii) if released, would inaccurately

   reflect      or    prematurely           disclose     the    views     of    the    agency.”

   Providence Journal Co. v. U.S. Dep’t of Army, 981 F.2d 552, 559

   (1st Cir. 1992) (citation and quotation omitted).                           Purely factual

   documents, “segregable factual portions” of documents, and any

   documents that would not inaccurately reflect the views of the

   Governor’s office would not be covered.                      See id.; Bethune-Hill v.

   Virginia State Bd. of Elections, 114 F. Supp. 3d 323, 335-39 (E.D.

   Va. 2015).        Without more information regarding the documents held

   by the Governor and CDM Smith, it is impossible to know if all

   responsive documents are deliberative.

         This lack of information is immaterial, however, because the

   privilege should nevertheless be overcome.                           Documents that are

   predecisional and deliberative are not given blanket protection;

   rather, the court has discretion to block access to them.                                  See

   Texaco Puerto Rico, Inc., 60 F.3d at 885.                          “[A]n inquiring court

   should      consider,        among       other    things,     the     interests      of    the

   litigants, society’s interest in the accuracy and integrity of

   factfinding,           and   the    public’s      interest     in     honest,      effective

   government.”           Id.      This determination is quite similar to the

   legislative privilege inquiry.                   See Bethune-Hill, 114 F. Supp. 3d

   at   338.         In    fact,      the   five-factor        test    analyzed       above   was

                                                    28
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 29 of 32 PageID #: 1823



   originally borrowed from the deliberative process test.                           See

   Rodriguez, 280 F. Supp. 2d at 101 (quoting In re Franklin Nat’l

   Bank Secs. Litig., 478 F. Supp. 577, 583 (E.D.N.Y. 1979)).                        The

   documents at issue are the same, the factors are similar, and the

   goals of the doctrines are similar. Thus, the deliberative process

   privilege      rises,      and    in      this    case    falls,     on    the    same

   considerations. 15       See In re Subpoena Duces Tecum Served on Off.

   of Comptroller of Currency, 145 F.3d 1422, 1424 (D.C. Cir. 1998),

   on   reh’g    in   part,    156    F.3d    1279   (D.C.    Cir.    1998)   (“If    the

   plaintiff’s cause of action is directed at the government’s intent,

   . . . it makes no sense to permit the government to use the

   privilege as a shield.”); Velazquez v. City of Chicopee, 226 F.R.D.

   31, 34 (D. Mass. 2004) (“where the decision-making process itself

   is the subject of the litigation, it is inappropriate to allow the

   deliberative process privilege to preclude discovery of relevant

   information” (citation and quotations omitted)).

         C.      Undue Burden

         Lastly, the State contends that compliance with the subpoenas

   would      place   an   undue     burden    on    the    Governor,   Speaker,     and

   Representative.         See Gov.’s Mot. 39 (citing Fed. R. Civ. P.

   45(d)(3)(A)(iv)); Spkr.’s Mot. 33; Rep.’s Mot. 33.                         A “party




          Again, due to this conclusion, there is no need to address
         15

   whether and to what extent the privilege applies to documents held
   by CDM Smith. See supra note 8.
                                              29
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 30 of 32 PageID #: 1824



   withholding discovery on the grounds of burden . . . bears the

   burden of proving the discovery is in fact . . . unduly burdensome

   and/or expensive.”         Citizens Union of City of New York, 269 F.

   Supp. 3d at 139.

         Regarding the subpoenas for deposition testimony, the State

   notes      that   “the   practice   of   calling   high   ranking   government

   officials as witnesses should be discouraged.”              Bogan v. City of

   Bos., 489 F.3d 417, 423 (1st Cir. 2007) (citing United States v.

   Morgan, 313 U.S. 409, 422 (1941)). 16          However, “[d]epositions of

   high ranking officials may be permitted where the official has

   first-hand knowledge related to the claim being litigated [and]

   other persons cannot provide the necessary information.”               Bogan,

   489 F.3d at 423 (citations omitted).           Here, the relevant subject

   matter is the intentions of the individual movants and the ways in

   which those intentions may have influenced the drafting and passage

   of RhodeWorks.       See Gov.’s Mot. Ex. B; Spkr.’s Mot. Ex. B; Rep.’s

   Mot. Ex. B.       These individuals clearly have first-hand knowledge

   that cannot be fully supplied from anyone else. Thus, the Governor

   and Speaker’s status as high ranking officials cannot alone create

   an undue burden.




          The State maintains that the Governor and Speaker require
         16

   greater protection as high ranking officials; it does not make
   this argument regarding the Representative. See Gov.’s Mot. 40;
   Spkr.’s Mot. 33.


                                            30
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 31 of 32 PageID #: 1825



         The State rightly notes that the individual movants and their

   staffers are busy dealing with matters of public importance,

   including the coronavirus pandemic and its economic fallout.            See

   Gov.’s Mot. 41-42; Spkr.’s Mot. 35-36; Rep.’s Mot. 35.            For this

   reason, the Court will carefully monitor and strictly enforce its

   directions that the depositions must be narrowly focused on the

   context of the public statements, the CDM Smith report, and any

   other documents obtained by Plaintiffs and specifically related to

   RhodeWorks and tied to the deponents and their offices.          The usual

   seven-hour time limit is likely far more than is needed.           See Fed.

   R. Civ. P. 26(d).

         As for document production, the State contends that certain

   documents within the scope of the subpoenas are available from

   RIDOT, a party to this litigation.          See Gov.’s Mot. 41; Spkr.’s

   Mot. 35; Rep.’s Mot. 34.         Indeed, documents should be obtained

   from RIDOT in the first instance.          For any such documents, the

   movants may withhold production and direct Plaintiffs to obtain

   the documents from RIDOT.

         Beyond these specific and reasonable objections, the State’s

   assertions of undue burden are conclusory and largely dependent on

   its privilege arguments.      See Gov.’s Mot. 39-42; Spkr.’s Mot. 33-




                                        31
Case 1:18-cv-00378-WES-PAS Document 129 Filed 10/23/20 Page 32 of 32 PageID #: 1826



   36; Rep.’s Mot. 33-35.       Thus, the State has failed to show that

   compliance with the subpoenas will impose an undue burden.

   III. Conclusion

         For the reasons stated herein, the Motions to Quash subpoenas

   duces tecum and subpoenas for deposition testimony, ECF Nos. 85,

   87, 89, and 120, are DENIED. 17


   IT IS SO ORDERED.




   William E. Smith
   District Judge
   Date: October 23, 2020




          In the CDM Smith Motion to Quash, the State requests that,
         17

   if its motion is denied, the Court issue a certificate of
   appealability pursuant to 28 U.S.C. § 1292(b). See CDM Mot. 15.
   Additionally, the State indicates that if the motions of the
   Governor, Speaker, and Representative are denied, they will make
   equivalent requests.   Id. at 15 n.1.     Due to the significant
   overlap between the four Motions to Quash, the Court will defer
   addressing the question of a certificate of appealability for the
   CDM Smith Motion until receiving the State’s forthcoming motion
   regarding the Governor, Speaker, and Representative.
                                        32
